Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 04/21/2022. Applicant amended claims 1, 4-6, 8, 10, 12 and 14, and added new claims 15-22, and previously cancelled claims 3 and 9. Claims 1-2, 4-8 and 10-22 are presented for examination and are still rejected for the reasons indicated herein below.     


Response to arguments
2. 	Applicant's arguments filed on 04/21/2022 have been fully considered but they are not persuasive and also the claims submitted on 04/21/2022 are moot and rejected in view of the new ground(s) of rejection. 


Terminal Disclaimer
3.	The terminal disclaimer filed on 04/21/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Objections
4.	Claims 8 and 22 are objected to because of the following informalities: 

Claim 8, line 4 recites “the power conductor” it should be changed to “the power input node . Appropriate correction is required.

Claim 22, line 6 recites “the power conductor” it should be changed to “the power input node 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-8 and 10-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shen (U.S. Pub. No. 2014/0292401 A1) in view of Sibbald (U.S. Pub. No. 2009/0123003 A1).

               Regarding claim 1, Shen al. (e.g. see Figs. 1-13) discloses “A circuit comprising: a first amplifier having an input and an output, the input of the first amplifier capacitively coupled to a power input node (e.g. Figs. 3 and 11, see the first amplifier having an input and an output and the input is capacitively coupled to 330 via C2, also see the abstract and para. 0022-0044. Similarly, in Fig. 11, see a first amplifier having an input and an output and the input is capacitively coupled to a power input node. Examiner’s Note: an amplifier circuit comprises an OPAMP and other components such as resistors and capacitors, therefore, at least resistor R is considered part of the first amplifier. Also the term “coupled” does not necessarily mean a direct connection or a physical coupling); a feedback compensation network including, wherein the feedback compensation network further includes a first resistor coupled in parallel with the first capacitor between the input of the first amplifier and the output of the first amplifier (e.g. Figs. 3 and 11, see the first amplifier and r3 which is coupled between the input and the output of the first amplifier. Similarly, in Fig. 11, see r2 which is coupled between the input and the output of the first amplifier); a second amplifier having a non-inverting input coupled to the output of the first amplifier, an inverting input, and an output (e.g. Figs. 3 and 11, see the second amplifier having a non-inverting input coupled to the output of the first amplifier (at least resistor R is considered to be part of the first amplifier), an inverting input, and an output, also see the abstract and para. 0022-0044. Similarly, in Fig. 11, see a second amplifier having a non-inverting input coupled to the output of the first amplifier (at least resistor r is considered part of the first amplifier) an inverting input, and an output); a second resistor coupled between the inverting input and the output of the second amplifier (e.g. Figs. 3 and 11, see R which is coupled between the inverting input and the output of the second amplifier); and an injection network comprising a second capacitor in series with a third resistor  (e.g. Figs. 2-3, see 325, R0 and C0 which is an injection network), wherein the injection network is coupled between the second resistor (R) and the power input node (e.g. Figs. 2-3, see 325, R0 and C0 which is an injection network, also in Fig. 11, see NOISE VOLTAGE COMPENSATION CIRCUIT and VC which would be considered an injection network. Again the term “coupled” does not necessarily mean a direct connection or a physical coupling)”. Shen al. does not appear to explicitly disclose “a first capacitor coupled between the input of the first amplifier and the output of the first amplifier”. However, Sibbald shows “a first capacitor coupled between the input of the first amplifier and the output of the first amplifier (Sibbald, e.g. Fig. 13, see C3 which is coupled between the input of the first amplifier and the output of the first amplifier)”. Having a first capacitor coupled between the input of the first amplifier and the output of the first amplifier as taught by Sibbald. in the circuit of Shen al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first capacitor coupled between the input of the first amplifier and the output of the first amplifier as taught by Sibbald in the circuit of Shen al. for the purpose of enhancing the power efficiency via having an better control. Also for the purpose of making the circuit more widely usable.

Regarding claim 2, Shen al. (e.g. see Figs. 1-13) discloses “wherein the second amplifier is configured as a voltage follower (e.g. Fig. 3, see the second amplifier being configured as a voltage follower, also see the abstract and para. 0022-0044)”.

Regarding claim 4, Shen al. (e.g. see Figs. 1-13) discloses “further comprising a high frequency compensation network coupled between the power input node and a power reference voltage source (e.g. Figs. 3 and 13, see high frequency compensation network coupled between the power input node and a power reference, the high frequency compensation network comprising a capacitor in series with a resistor, also see the abstract and para. 0022-0044)”.
Regarding claim 5, the combination of Shen al. (e.g. see Figs. 1-13) and Sibbald (e.g. Figs. 1-13) discloses “wherein the feedback compensation network is configured to provide negative feedback to the first amplifier (e.g. Figs. 3 and 13, see r3)”.
Regarding claim 15, Shen al. (e.g. see Figs. 1-13) discloses “wherein an output impedance of the second amplifier is lower than an output impedance of the first amplifier (e.g. Figs. 3 and 11, see the first and second amplifiers, also see the abstract and para. 0022-0044. The output impedance of the second amplifier would be lower than an output impedance of the first amplifier), and wherein a gain of the second amplifier is lower than a gain of the first amplifier (e.g. Fig. 3, see the first and second amplifiers, also see the abstract and para. 0022-0044. The gain of the second amplifier is lower than a gain of the first amplifier, that’s why the second amplifier has resistor R connected to both the output and input of the second amplifier to boost up the gain at the output of the second amplifier)”.

Regarding claim 16, Shen al. (e.g. see Figs. 1-13) discloses “wherein the high frequency compensation network includes a third capacitor coupled in series with a fourth resistor between the power input node and the power reference voltage source (e.g. Figs. 3 and 13, see high frequency compensation network coupled between the power input node and a power reference, the high frequency compensation network comprising a capacitor in series with a resistor, also see the abstract and para. 0022-0044)”.

Regarding claim 17, the combination of Shen al. (e.g. see Figs. 1-13) and Sibbald (e.g. Figs. 1-13) discloses “wherein the high frequency compensation network further includes an inductor coupled in series with the third capacitor and the fourth resistor between the power input node and the power reference voltage source (Shen al., e.g. Figs. 3 and 13, see high frequency compensation network coupled between the power input node and a power reference, the high frequency compensation network comprising a capacitor in series with a resistor, also see the abstract and para. 0022-0044. Also see Sibbald, e.g. Fig. 7(a), which shows a high frequency compensation network further includes an inductor L1a coupled in series with the third capacitor and the fourth resistor between the power input node and the power reference voltage source)”.

Regarding claims 6-8, 10-14 and 18-22; they all comprise substantially same subject matter as in the recited apparatus claims 1-2, 4-5 and 15-17, therefore claims 6-8, 10-14 and 18-22 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-2, 4-5 and 15-17. Therefore the previous rejections based on the apparatus will not be repeated. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839